Citation Nr: 1114712	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue, claimed as upper respiratory cancer, to include secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from November 1965 to August 1968, to include in-country service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was brought before the Board in June 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him an additional VA medical expert opinion.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The Board received additional evidence from the Veteran in November 2010, after the file was certified to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the Veteran has since waived local jurisdictional review of the additional evidence submitted. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's squamous cell carcinoma of the tongue has been medically attributable to Agent Orange exposure.


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma of the tongue is due to in-service Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for malignant tumors may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, this legal presumption is inapplicable because the Veteran's tongue cancer was not discovered until 2003, over three decades after service. 

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include, among others, respiratory cancers (cancer of the lung, bronchus, larynx or trachea).  Id.

The Veteran has confirmed service in Vietnam during the Vietnam War era and is therefore presumed to have been exposed to herbicide agents.  The Board also notes the Veteran is in receipt of numerous awards, to include the Vietnam Service Medal and the Combat Infantry Badge.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, in light of the circumstances of the Veteran's service, Agent Orange exposure is conceded.   The medical evidence also indicates the Veteran's cancer is diagnosed as "squamous cell carcinoma of the tongue."

The first pertinent inquiry, then, is whether squamous cell carcinoma of the tongue is disease presumptively associated with herbicide exposure.  The Board concludes it is not.

The Veteran has submitted numerous statements from his private physician, C.R.B., M.D., explaining her opinion that the Veteran's cancer started at the base of the tongue and, therefore, is part of the upper aero digestive tract and should be considered a "respiratory cancer."  

Respiratory cancer under 38 C.F.R. § 3.309(e) is presumptively associated with the exposure of herbicide exposure if it affects the lung, bronchus, larynx or trachea, which is not the case here.  As will be explained more thoroughly below, it is undisputed that the Veteran's cancer is consistently diagnosed as squamous cell carcinoma of the base of the tongue.   

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  

The National Academy of Sciences (NAS) recently found insufficient evidence to conclude whether an association exists between herbicide exposure and cancers of the oral cavity, to include the lips and tongue.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Specifically, NAS determined, "the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure."  The health outcomes that met this category included "cancers of the oral cavity (including lips and tongue)." Id.

Accordingly, the Secretary determined, based upon the NAS Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, cancers of the oral cavity, to include the lips and tongue.  Id.  For these reasons, the Board finds the law clearly renders the Agent Orange presumption inapplicable to the Veteran's tongue cancer.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the Veteran does not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude him from establishing service connection.  He may, in the alternative, establish service connection by way of proof of actual direct causation showing that his exposure to an herbicide during service caused a current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

The Board emphasizes that the NAS Update 2008 did not rule out a possible association between tongue cancer and herbicide exposure, but rather concluded the scientific studies did not "permit a conclusion regarding the presence or absence of an association with herbicide exposure."  NAS, Veterans and Agent Orange: Update 2008 (July 2009) (emphasis added).

In this case, the facts are not in dispute.  As indicated above, the Veteran's exposure to Agent Orange herbicide during his combat service in Vietnam is conceded.  Medical evidence indisputably indicates the Veteran was diagnosed with squamous cell carcinoma in 2003, over three decades after service.  The medical evidence further shows the Veteran is not a smoker or alcoholic and, thus, has no typical risk factors for tongue cancer.

Service treatment records are silent as to any complaints, treatment or diagnoses of oral cavity cancer or ailments.  Indeed, the Veteran does not claim he incurred cancer while on active duty.  Rather, he believes his current diagnosis of squamous cell carcinoma of the tongue is attributable to Agent Orange exposure while he served in Vietnam.

The only point of contention in the claims folder with regard to this claim is a medical disparity on the likely etiology of the Veteran's tongue cancer.  The Veteran's private physician, Dr. C.R.B., has submitted numerous statements dated November 2005, July 2006, September 2006, June 2007, July 2010, and most recently November 2010 all indicating her professional opinion that the Veteran's cancer was incurred in the military as a result of herbicide exposure.  Specifically, she highlights the fact that the Veteran is a non-smoker and has no other likely cause.  In November 2005, Dr. C.R.B. opined that herbicides, such as Agent Orange, pass by the base of the tongue and "in fact, the tongue is a likely sight for trapping potentially harmful carcinogens associated with Agent Orange."  Within that letter, she also opined that because the cancer is so rare, there likely is not enough data to support a presumptive etiological link, but in the Veteran's circumstances she found his cancer more likely than not related to herbicide exposure.  

The claims folder also contains medical opinions from various VA medical experts.  In April 2007, a VA medical examiner opined that while he intuitively agreed with Dr. C.R.B.'s rationale the fact remained that the Veteran's cancer had not been medically associated with Agent Orange exposure by scientific experts and, therefore, he declined linking the Veteran's cancer to herbicide exposure.  In reports dated in December 2009 and May 2010 another VA medical expert rendered a similar conclusion.  That is, although the Veteran is a non-smoker and a link between Agent Orange and tongue cancer is certainly possible, the examiner declined offering a positive nexus opinion deterring to the VA regulations.

The Board does not find these VA opinions persuasive.  The VA medical experts appear to be of the opinion that the NAS definitively ruled out an association between tongue cancer and Agent Orange exposure.  This does not appear to be accurate.  According to the NAS' Update 2008, the NAS merely concluded the scientific studies did not "permit a conclusion regarding the presence or absence of an association with herbicide exposure."  NAS, Veterans and Agent Orange: Update 2008 (July 2009) (emphasis added).

The Board previously remanded this claim to obtain an additional VA medical opinion.  In October 2010, a VA expert opined that while the Veteran is not a smoker or alcohol drinker, tongue cancer has also been medically associated with Human Papiloma Virus (HPV).  In contrast, the expert rejected Dr. C.R.B.'s rationale that herbicide exposure is the likely cause opining that while carcinogens may have passed by the base of the tongue, for whatever reason different areas of the head and neck have different susceptibilities to these carcinogens.  "The determination that herbicide exposure is compensable for cancer of the larynx or lung (based on epidemiologic evidence) cannot be extrapolated to include all oral or pharyngeal sites simply because the herbicide must have passed these structure on the way to the larynx or lung."  Therefore, the October 2010 VA expert concluded that it is not more likely than not that the Veteran's tongue cancer is due to herbicide exposure.

The Board further notes the Veteran, in support of his claim, also submitted a Board decision granting service connection for tongue cancer based on exposure to Agent Orange for a different Veteran by a different Veterans' Law Judge.  Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303.  

As indicated above, the Board does not find VA expert opinions dated in April 2007, December 2009 and May 2010 to be persuasive.  The Board has considered Dr. C.R.B.'s numerous opinions and the October 2010 VA opinion.  Both physicians concede the Veteran was exposed to Agent Orange herbicide and the Veteran is a non-smoker, which is the usual culprit for this type of cancer.  

Dr. C.R.B. opines that Agent Orange exposure, therefore, is the most likely culprit for the Veteran's cancer, whereas the October 2010 VA expert opines HPV is far more likely given recent advances in pathology allowing this association to be identified.  Even so, the Board is unable to identify anything specifically in the claims folder indicating the Veteran has or ever had HPV prior to incurring tongue cancer.  As indicated above, NAS has been unable to confirm an association or the absence of an association between Agent Orange exposure and tongue cancer.  

The Board concludes the evidence is in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt and the claim may be granted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the benefit sought is being granted, any deficiencies with notice or assistance are considered non-prejudicial.


ORDER

Entitlement to service connection for squamous cell carcinoma of the tongue is granted.



____________________________________________
T. L. DOUGLAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


